Citation Nr: 0418468	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant had service in the Army National Guard and Army 
Reserves, including active duty for training (ACDUTRA) from 
September 20, 1964 to October 22, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.   


REMAND

The appellant contends that he injured his back in 1963 while 
working at [redacted].  He reported that he entered 
the Army National Guard in November 1963.  In January 1964, 
the appellant claims that he was in a car accident and as a 
result, in February 1964, underwent a lumbar laminectomy.  He 
remained off from work until April 1964.  Subsequently, in 
July 1964, the appellant reported that he was transferred to 
enlisted reserve status.  On September 20, 1964, he was 
ordered to ACDUTRA.  While serving in this capacity, the 
appellant sought medical attention for back complaints on 
numerous occasions.  Thereafter, on October 22, 1964, he was 
discharged as a reserve of the Army because he did not meet 
the medical standards at the time of enlistment, as reflected 
on his Armed Forces of the United States Report of Transfer 
or Discharge form (DD 214).  Since his discharge, the 
appellant has received medical treatment for complaints of 
recurrent back pain, to include numerous surgeries.  
Therefore, the appellant claims that his military service 
aggravated his pre-existing back injury and as such, he 
should be awarded service connection for such disability. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as military 
records, including service medical records.  VA will end its 
efforts to obtain these records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  In the circumstances of this 
case, in July 2002, the RO requested that the appellant 
provide his DD 214 forms or other separation papers for all 
periods of service.  In August 2002, the appellant responded 
that he had requested his Illinois Army National Guard 
records and as soon as they arrived, he would send them to 
VA.  In September 2002, the appellant informed the RO that he 
was unable to secure these records.  Therefore, the RO should 
contact the National Personnel Records Center (NPRC) and the 
Adjutant General of the Illinois National Guard to request 
verification of the complete dates of the appellant's service 
and to identify the type of service during each period of 
enlistment, i.e., whether it was active duty, ACDUTRA or 
inactive duty for training (INACDUTRA).  The RO should also 
request copies of the appellant's complete service medical 
records from these sources.

Additionally, it is unclear if all identified medical 
treatment records have been obtained and associated with the 
claims file.  As such, while on remand, any other outstanding 
records of relevant medical treatment should be obtained for 
consideration in connection with the appellant's appeal. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the appellant of the 
evidence needed to support his service 
connection claim, and indicating whether 
the appellant should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
appellant should be requested to submit 
all evidence in his possession pertinent 
to the appeal.  

2.  The RO should contact the NPRC, 
Adjutant General of the Illinois National 
Guard, and any other indicated agency, 
and request complete verification of the 
specific dates for which the appellant 
served.  All repositories should be 
requested to search for any service 
medical records.  The RO should document 
requests made through official sources; a 
positive or negative response should be 
associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

3.  The appellant should specifically be 
requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for a back 
disability.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  A response, negative or 
positive, should be associated with the 
claims file.  For VA records, requests 
must continue until the RO determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

4.  The RO should then conduct any 
additionally indicated development, to 
include affording the appellant any 
additional contemporary examinations or 
obtaining any additional medical opinion 
deemed necessary for the appropriate 
adjudication of the claim.

5.  After completing the above, the 
appellant's service connection claim 
should be readjudicated, based on the 
entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




